                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

BRUCE MEYERS,
KALLIE ROESNER-MEYERS,
and EUGENIA CALOCASSIDES,

       Plaintiffs,
                                             Case No. 17-cv-10623
v.                                           HON. DENISE PAGE HOOD

VILLAGE OF OXFORD, a Michigan
home-rule village; JOE YOUNG,
in his personal and official capacity
as Village Manager of the Village
of Oxford; SUE BOSSARDET, in her
personal and official capacity as President
of the Village of Oxford; and MICHAEL
SOLWOLD, in his official capacity only
as Acting Police Chief of the Village of
Oxford; ROBERT CHARLES DAVIS, in his
personal and official capacity as an administrative
officer (Village Attorney) of the Village of Oxford,

     Defendants.
_________________________________________/


          ORDER GRANTING IN PART AND DENYING IN PART
     PLAINTIFFS’ MOTION TO STRIKE AFFIRMATIVE DEFENSES [#35]


I.     INTRODUCTION

       Plaintiffs filed this cause of action on February 17, 2017, alleging that

Defendants violated their procedural due process rights under the Fourteenth
Amendment. Plaintiffs filed an Amended Complaint on March 8, 2017. In lieu of an

Answer to the Amended Complaint, Defendants filed a motion to dismiss. On August

31, 2017, the Court granted Defendants’ motion to dismiss because Plaintiffs were

volunteer reserve police officers. The Sixth Circuit reversed and remanded the case

to this Court, holding that Plaintiffs had a liberty interest for which they were entitled

to a name-clearing hearing. The case was remanded to this Court on October 12,

2018.

        On November 20, 2018, Defendants timely filed an Answer to the Amended

Complaint with Affirmative Defenses. Dkt. No. 34. Plaintiffs promptly filed a Motion

to Strike Defendants’ Affirmative Defenses (“Motion to Strike”). Dkt. No. 35.

Defendants filed a response to the Motion to Strike, to which Plaintiffs replied. For

the reasons that follow, the Motion to Strike is granted in part and denied in part.

II.     BACKGROUND

        Plaintiffs brought this case after being “removed from their role[s] as reserve

officer[s]” by the Defendants on January 10, 2017. Dkt. No. 7. Pg. ID 59. Plaintiffs’

three-count Amended Complaint includes the following claims: (1) violation of

Procedural Due Process rights under the Fourteenth Amendment for denial of a name

clearing hearing against Defendants Joe Young, Sue Bossardet, and Robert Charles

Davis; (2) violation of Procedural Due Process rights under the Fourteenth


                                            2
Amendment for denial of a name clearing hearing against Defendant Village of

Oxford; and (3) Declaratory Relief against all Defendants.

      As stated by the Sixth Circuit:

             The following facts are set forth in the amended complaint and
      accepted as true for purposes of [this Order]. See Crosby v. Univ. of Ky.,
      863 F.3d 545, 549 (6th Cir. 2017), cert. denied, 138 S. Ct. 741 (2018)
      (citing Courtright v. City of Battle Creek, 839 F.3d 513, 518 (6th Cir.
      2016)). [Plaintiffs] served as reserve officers—a volunteer position—for
      the Village of Oxford Police Department. Foreseeing a need for
      additional patrols, then-Police Chief Michael Neymanowski took steps
      to create a horse-mounted unit, of which [Plaintiffs] would be members.1
      On September 15, 2016, Neymanowski sent a letter to the organizers of
      the Mounted Police Colloquium stating:

            My agency is in the process of creating the first Police
            Reserve Officer[s] Horse Mounted Unit. The members of
            this Mounted Unit will consist of Officers Kallie Roesner,
            Dr. Bruce Meyers and Eugenia Calocassides. It would be
            an honor to have them represent the Oxford Village Police
            Department for your upcoming Mounted Police
            Colloquium.2

      Around this time, the Village Manager obtained liability insurance for
      the horse-mounted unit.

             [Plaintiffs] participated in the Mounted Police Colloquium as
      representatives of the Village of Oxford and were successful in several
      competitions. At the Oxford Village Council’s October 11, 2016
      meeting, Neymanowski “presented [Plaintiffs] to the Village Council as
      members of the Village’s new Reserve Officer[s] Horse Mounted Unit,”
      and the Council “publicly expressed gratitude and approval of
      [Plaintiffs’] activities.”

            [Plaintiffs] then joined the Michigan Multi-Jurisdictional Mounted
      Police Drill Team, again representing the Village of Oxford. When the

                                          3
       Multi-Jurisdictional Team was unexpectedly invited to be a part of the
       inauguration parade and ceremonies for then-President-elect Trump,
       Neymanowski confirmed in a letter to the Multi-Jurisdictional Team that
       [Plaintiffs] would participate, and [Plaintiffs] “eagerly prepared . . .
       themselves and their horses to represent the Village of Oxford and its
       police department” at the inauguration. After a local newspaper reported
       [Plaintiffs’] anticipated involvement in the inaugural festivities,
       however, Village Council members “became unglued by this news” and
       proceeded at their next meeting to question [Plaintiffs’] “reputation,
       good name, honor, and integrity . . . even to the point of accusing
       [Plaintiffs] of violating the penal law by impersonating police officers.”
       The Council then voted to remove [Plaintiffs] as reserve officers and to
       issue communications disavowing any Council approval or authorization
       of the horse-mounted unit. [Plaintiffs] were not provided notice and a
       hearing prior to the Council’s actions, nor did they receive a
       name-clearing hearing upon request. They sued the Village of Oxford,
       Village Manager Joe Young, Village Attorney Robert Charles Davis,
       Village President Sue Bossardet, and acting Village Police Chief
       Michael Solwold, alleging violations of procedural due process under the
       Fourteenth Amendment.
       ____________
       1
         Neymanowski’s name is apparently misspelled in the amended
       complaint.
       2
         [Plaintiffs] describe the Mounted Police Colloquium as an annual
       multi-day event at Kentucky Horse Park that entails “training and
       competitions . . . for and by police mounted units” in “equitation,
       jumping, crowd control, and sensory techniques.”

Meyers v. Village of Oxford, 739 F.App’x 336, 337-38 (6th Cir. 2018).

III.   ANALYSIS

A.     Applicable Law

       Federal Rule of Civil Procedure 12(f) provides that “[t]he court may strike from

a pleading an insufficient defense or any redundant, immaterial, impertinent, or

                                           4
scandalous matter.” A motion to strike an affirmative defense is properly granted

when “plaintiffs would succeed despite any state of the facts which could be proved

in support of the defense.” Operating Eng’rs Local 324 Health Care Plan v. G & W

Const. Co., 783 F.3d 1045, 1050 (6th Cir. 2015). See also Saks v. Franklin Covey Co.,

316 F.3d 337, 350 (2nd Cir. 2003) (an affirmative defense is something specific – “a

defendant’s assertion raising new facts and arguments that, if true, will defeat the

plaintiff’s or prosecution’s claim, even if all allegations in the complaint are true.”).

      As another Eastern District of Michigan Judge recently stated, there are two

viewpoints regarding the specificity required when asserting an affirmative defense.

See Exclusively Cats Veterinary Hosp., P.C. v. Pharm. Credit Corp., No. 13-CV-

14376, 2014 WL 4715532, at **2–3 (E.D. Mich. Sept. 22, 2014). In Exclusively Cats,

the court reasoned:

      The Sixth Circuit has not yet determined whether the heightened
      pleading standard applicable to claims for relief also applies to
      affirmative defenses. Defendant cites Lawrence v. Chabot, a case
      decided before Twombly and Iqbal, in which the Sixth Circuit upheld a
      magistrate judge’s refusal to strike affirmative defenses under the fair
      notice standard. 182 F. App’x 442, 456–57 (6th Cir. 2006) (“An
      affirmative defense may be pleaded in general terms and will be held to
      be sufficient ... as long as it gives plaintiff fair notice of the nature of the
      defense”). In this regard, the Sixth Circuit (again pre-Twombly and
      Iqbal) has held the affirmative defense “Plaintiffs’ claims are barred by
      the doctrine of res judicata” sufficient under Rule 8(c). Davis v. Sun Oil
      Co., 148 F.3d 606, 612 (6th Cir. 1998). Defendant maintains that, in the
      absence of Sixth Circuit guidance to the contrary, Lawrence still
      controls. See Hahn v. Best Recovery Servs., LLC, No. 10–12370, 2010

                                             5
       WL 4483375, at *2 (E.D. Mich. Nov. 1, 2010).
       Another Sixth Circuit case, Montgomery v. Wyeth, 580 F.3d 455, 467–68
       (6th Cir. 2009), lends support to defendant’s position. In Montgomery,
       decided after both Twombly and Iqbal, the court held that “[t]he Federal
       Rules of Civil Procedure do not require a heightened pleading standard
       for a statute of repose defense.” Montgomery, 580 F.3d at 468. The court
       went on to cite Rule 8(b)(1)’s requirement that a party “state in short and
       plain terms its defenses to each claim,” as well as the fair notice standard
       in Conley v. Gibson, 355 U.S. 41, 47, 78 S.Ct. 99, 2 L.Ed.2d 80 (1957).
       Montgomery, 580 F.3d at 468.
       District courts in this Circuit are divided over the application of Twombly
       and Iqbal to affirmative defenses. Compare, e.g., Safeco, 2008 WL
       2558015,1 at *1 (applying Twombly standard to affirmative defenses)
       with Int’l Outdoor, Inc. v. City of Southgate, No. 11–14719, 2012 WL
       2367160, at *7–9 (E.D. Mich. Apr. 6, 2012) (declining to apply Twombly
       and Iqbal to affirmative defenses and citing cases). The primary reasons
       courts give for applying the heightened standard to affirmative defenses
       are the desirability of avoiding unnecessary discovery costs and the
       similarity in language between Rules 8(a) and 8(b). See HCRI TRS
       Acquirer, LLC v. Iwer, 708 F.Supp.2d 687, 690–91 (N.D. Ohio 2010).
       Courts declining to apply the heightened pleading standard to affirmative
       defenses have tended to focus on the difference in language of Rules 8(a)
       and 8(b), or on the fact that the holdings in Twombly and Iqbal were
       limited to Rule 8(a). As to language, Rule 8(a) requires a “short and
       plain statement of the claim showing the pleader is entitled to relief”
       (emphasis added), while Rule 8(b) only requires a statement “in short
       and plain terms” of “defenses to each claim.” See Iqbal, 556 U.S. at 679
       (stating that “where the well-pleaded facts do not permit the court to
       infer more than the mere possibility of misconduct, the complaint has
       alleged—but it has not shown—that the pleader is entitled to relief”


       1
         Plaintiffs extensively rely on Safeco in arguing that affirmative defenses need to be
pleaded in compliance with Twombly and Iqbal. See Dkt. No. 35, PgID 562-66 (citing Safeco
Ins. Co. of America v. O’Hara, 2008 WL 2558015 (E.D. Mich. June 25, 2008)). Plaintiffs also
cite numerous other cases in which courts have reached the same conclusion as the Safeco court.
See Dkt. No. 35, PgID 562-64.

                                               6
      (internal quotation marks omitted)). Moreover, as at least one other
      decision in this district has pointed out, Rule 8(c) governs affirmative
      defenses and contains no language similar to that in Rule 8(a). First Nat.
      Ins. Co. of America v. Camps Servs., Ltd., No. 08–12805, 2009 WL
      22861, at *2 (E.D. Mich. Jan. 5, 2009).
      In sum, controlling Sixth Circuit law and the language of the applicable
      rules weigh against application of Twombly and Iqbal’s heightened
      pleading standard to defendant’s affirmative defenses here. The policy
      rationale of containing discovery costs, while undeniably important, is
      not enough to tip the scales in the other direction. The Court will
      therefore apply the fair notice pleading standard in determining whether
      defendant’s affirmative defenses merit a more definite statement under
      Rule 12(e) or striking under Rule 12(f).
Exclusively Cats, 2014 WL 4715532, at **2–3 (emphasis in original). For the same

reasons espoused by the Exclusively Cats court, this Court is persuaded that it is most

appropriate to apply the fair notice pleading standard when determining whether

Defendants sufficiently pleaded their affirmative defenses.

B.    Analysis

      Although there are some exceptions, it is generally understood that the failure

to allege an affirmative defense in the first responsive pleading may result in a waiver

of the defense. See Horton v. Potter, 369 F.3d 906, 911-12 (6th Cir. 2004). The

purpose of such a general rule is to “give the opposing party notice of the affirmative

defense and a chance to rebut it.” Moore, Owen, Thomas & Co. v. Coffey, 992 F2d

1439, 1445 (6th Cir 1993). Thus, at the outset of a case, without the luxury of time or

the benefit of discovery, defendants are required to plead all of their affirmative

                                           7
defenses or risk waiving those that are not pled along with the answer. See Paducah

River Painting, Inc. v. McNational, Inc., 2011 WL 5525938, at *2 (W.D. Ky. Nov. 14,

2011); Lane v. Page, 272 F.R.D. 581, 596 (D.N.M. 2011) (“Plaintiffs can prepare their

complaints over years, limited only by the statute of limitations, whereas defendants

have only twenty-one days to file their answers.”). Taking those considerations into

account, the Court now turns to Plaintiffs’ challenges to Defendants’ affirmative

defenses.

      The Court first declines to adopt Plaintiffs’ argument that all of Defendants’

affirmative defenses should be stricken for failure to meet the Twombly standard. As

stated above, the Court concludes that the fair notice pleading standard governs this

case. The Court finds that each of Defendants’ 26 affirmative defenses gives

Plaintiffs fair notice of the defenses asserted by Defendants.

      A.     Affirmative Defenses 1, 10, and 12-25

      The Court next rejects Plaintiffs’ assertion that Defendants’ affirmative

defenses 1, 10, 12, 13, 14, 15, 16, 17, 18, 19, 20, 21, 22, 23, 24, and 25 (1, 10, and 12-

25) should be struck because they are not “affirmative defenses” at all. Plaintiffs

claim that those “vaguely pled affirmative defenses” should be stricken as nothing

more than claims that Plaintiffs have not “proved essential element(s) of a claim . . .”

Dkt. No. 35, PgID 569. Plaintiffs rely on Johnson v. City of Saginaw, 2018 U.S. Dist.


                                            8
LEXIS 169236, at *9 (E.D. Mich. Aug. 30, 2018) (citations omitted) (“An assertion

that Plaintiff has not proved essential elements of [a] claim is not an affirmative

defense and should be stricken.”). Plaintiffs do not otherwise offer any specific

analysis with respect to how or why any of Defendants’ affirmative defenses 1, 10, or

12-25 are deficient.

      Rule 8(c) requires a defendant to affirmatively state in its answer “any

avoidance or affirmative defense, including: accord and satisfaction, arbitration and

award, assumption of risk, contributory negligence, duress, estoppel, failure of

consideration, fraud, illegality, injury by fellow servant, laches, license, payment,

release, res judicata, statute of frauds, statute of limitations, and waiver.” Contrary to

Plaintiffs’ suggestion, the Court concludes that the list of affirmative defenses in Rule

8(c) is not exhaustive. See, e.g., Sony/ATV Music Publishing LLC v DJ Miller Music

Distributors, Inc., 2011 WL 4729811, at *14 (M.D. Tenn. 2011); F.R.Civ.P. 8(c)(1)

(“In responding to a pleading, a party must affirmatively state any avoidance or

affirmative defense, including ...” (emphasis added)).

      As Defendants are not limited to the avoidance and affirmative defenses

identified in Rule 8(c) and Plaintiffs have not explained how any of Defendants’

affirmative defenses 1, 10, and 12-25 are deficient, the Court DENIES Plaintiffs’

request to strike affirmative defenses 1, 10, and 12-25.


                                            9
      B.     Affirmative Defenses 4-9 and 11

      Plaintiffs assert that Defendants’ affirmative defenses 4, 5, 6, 7, 8, 9, and 11

lack any factual or legal basis. Defendants concede that affirmative defense 4 (statute

of limitations) is not warranted at this time, and they have agreed to withdraw it.

Accordingly, the Court will grant Plaintiffs’ Motion to Strike as to affirmative defense

4.

      Affirmative defense 5 seeks a set-off from any collateral sources. Plaintiffs

contend that there are no known or pled collateral sources, so there is no legal or

factual basis to make this affirmative defense. Affirmative defense 6 relies upon the

“doctrines of laches, waiver, release, estoppel, and unclean hands.” Plaintiffs argue

there is no factual or legal basis to make this collective group of affirmative defenses.

      Affirmative defense 7 is that Plaintiffs failed to join all necessary parties and

claims. Plaintiffs assert that all necessary parties are present and that they have

pleaded a valid plausible claim, such that there is no legal or factual basis to make this

affirmative defense. Affirmative defense 8 is based on “governmental immunity,”

which Plaintiffs contend is a state-law tort defense. See Johnson, 2018 U.S. Dist.

LEXIS 169236, at *9 (citation omitted). Plaintiffs represent that no state-law tort

claims have been asserted, so the governmental immunity defense does not apply.

      Affirmative defense 9 asserts qualified immunity. Plaintiffs argue that qualified


                                           10
immunity is only available for individual capacity claims, as “qualified immunity…

is unavailable to… the official acting in his official capacity.” Everson v. Leis, 556

F.3d 484, 501 fn.7 (6th Cir. 2009) (citing Hall v. Tollett, 128 F.3d 418, 430 (6th Cir.

1997)). As the Sixth Circuit affirmed dismissal of the individual capacity claims and

remanded all official capacity claims in this case, see Meyers v. Village of Oxford, 739

F.App’x 336, 342 (6th Cir. 2018), Plaintiffs state that the qualified immunity defense

is not applicable to Defendants.

      In affirmative defense 11, Defendants claim that Plaintiffs have not exhausted

administrative remedies and/or other post-deprivation procedures. Plaintiffs contend

that exhaustion is not required for Section 1983 claims, Felder v. Casey, 487 U.S. 131,

147 (1988); Patsy v. Bd. of Regents for Florida, 457 U.S. 496, 500-501, 516 (1982);

Monroe v. Pape, 365 U.S. 167, 183 (1971), and the exhaustion defense is not

applicable.

      Defendants counter that affirmative defenses 5-9 and 11 are properly pleaded

because the positions raised in them: (a) are self-explanatory; (b) give Plaintiffs fair

notice of Defendants’ positions; and (c) no additional facts are necessary to

sufficiently plead them.

      The Court finds that Defendants have ignored the fact that no state law claims

were filed in this case. As set forth above, Plaintiffs’ three-count Amended Complaint


                                          11
includes the following claims: (1) violation of Procedural Due Process rights under

the Fourteenth Amendment for denial of a name clearing hearing against Defendants

Joe Young, Sue Bossardet, and Robert Charles Davis; (2) violation of Procedural Due

Process rights under the Fourteenth Amendment for denial of a name clearing hearing

against Defendant Village of Oxford; and (3) Declaratory Relief against all

Defendants. None of these claims are based on state law, such that the governmental

immunity defense relied upon by Defendants in affirmative defense 8 could apply, see

Johnson, 2018 U.S. Dist. LEXIS 169236, at *9 (citation omitted); M.C.L. § 691.1407,

and Defendants have not indicated that there is any other governmental immunity

upon which they rely. The Court will grant Plaintiffs’ Motion to Strike with respect

to affirmative defense 8.

      The Court next finds that Defendants ignore an undisputed fact in this case, a

fact of which the Court can take judicial notice: the Sixth Circuit has dismissed all

individual capacity claims against Defendants. See Meyers, 739 F.App’x at 342. As

qualified immunity applies only with respect to claims for which a defendant may be

personally liable, Everson, 556 F.3d at 501 n.7, qualified immunity is now an

insufficient and immaterial defense to the remaining official capacity claims.

Accordingly, the Court will grant Plaintiffs’ Motion to Strike with respect to

affirmative defense 8.


                                         12
      The Court is not persuaded that affirmative defenses 5-7 and 11 should be

stricken. To the extent that Plaintiffs argue there is no factual basis for affirmative

defenses 5-7 and 11, the Court declines Plaintiffs’ argument. Plaintiffs had time to

ascertain information before filing their Complaint and their Amended Complaint, but

at this stage of the proceedings, discovery has not commenced. The facts relevant to

affirmative defenses 5-7 and 11 are not known to Defendants, even if they may be

known to Plaintiffs, so striking such defenses for lack of a factual basis is

unwarranted. See, e.g., Paducah River Painting, 2011 WL 5525938, at *2. And, a

motion to strike an affirmative defense is properly granted only when “plaintiffs

would succeed despite any state of the facts which could be proved in support of the

defense.” Local 324 Health Plan, 783 F.3d at 1050. Plaintiffs’ argument with respect

to each affirmative defense is based on the existence or absence of certain facts.

Plaintiffs do not show how any of affirmative defenses 5-7 or 11 would fail no matter

what the facts are. Affirmative defenses 5-7 and 11 will not be stricken.

      Accordingly, the Court GRANTS Plaintiffs’ request to strike affirmative

defenses 4, 7, and 8 and DENIES Plaintiffs’ request to strike affirmative defenses 5-7

and 11.

      C.     Affirmative Defense 26

      Plaintiffs argue that affirmative defense 26 (“Defendants reserve the right to


                                          13
amend their Affirmative Defenses through trial”) is improper because it subverts Rule

15, which requires a party to move for leave to amend if it should desire to amend its

pleadings going forward. Defendants do not specifically address Plaintiffs argument

regarding affirmative defense 26.

      The Court concludes that Plaintiffs are correct. Affirmative defense 26 (a

“reservation to assert other unnamed defenses in the future”) does not give fair notice

of the nature of the defense. See United States ex rel. Robinson-Hill v. Nurses’

Registry and Home Health Corp., 2013 WL 1187000, at *3 (E.D. Ky. Mar. 20, 2013)

(citing Lawrence, 182 F.App’x at 456). And, absent leave of the Court (or stipulation

of the parties), Defendants will not be able to amend their affirmative defenses (or any

other pleadings). See, e.g., Johnson, 2018 U.S. Dist. LEXIS 169236, at *10-11 (citing

Paducah River Painting, 2011 WL 5525938, at *5).              Accordingly, the Court

GRANTS Plaintiffs’ Motion to Strike with respect to affirmative defense 26.

IV.   CONCLUSION

      Accordingly, and for the reasons stated above,

      IT IS ORDERED that Plaintiffs’ Motion to Strike Affirmative Defenses [Dkt.

No. 35] is GRANTED IN PART and DENIED IN PART.

      IT IS FURTHER ORDERED that Defendants’ Affirmative Defenses 4, 7, 8,

and 26 are STRICKEN.


                                          14
      IT IS FURTHER ORDERED that Defendants’ Affirmative Defenses 1-3, 5-6,

and 9-25 shall remain.

      IT IS ORDERED.

                                  s/Denise Page Hood
                                  DENISE PAGE HOOD
Dated: February 15, 2019          CHIEF JUDGE, U.S. DISTRICT COURT




                                    15
